DETAILED ACTION
This office action is in response to Applicant’s communication of 11/5/2019. Claims 1-20 are pending and have been examined.  The rejection is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 12 is directed to an apparatus and claim 13 is directed to a non-transitory computer-readable medium executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for verifying a transaction, i.e. mitigating risk, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Verifying the transaction data of the transfer of an item between at least two entities is a common business problem in the world of finance and commerce. 

[1] “generating … transaction data representing at least one energy transfer transaction corresponding to an exchange of charge between a community member … and a charge source …;”
[2] “randomly selecting, in a group of community member devices, a plurality of block verification ….. [entities], wherein the block verification devices form a subgroup of 10block verification …[entities];”
[3] “partitioning a … verification … task for the … block into a plurality of block verification …subtasks;”
[4] “assigning the block verification computation subtasks to respective selected block verification …[entities] of the subgroup of … [entities];”
[5] “15transmitting the … block to each selected block verification … [entity], together with its respective block verification … subtask …;”
[6] “determining that the … data block is verified, based on at least one verification results of a corresponding block verification … subtask;”
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components and known technology. That is, other than the nominal recitation of a community member “device” (i.e. computer), a charge source “device”, verification “devices”, a computer “network”, a blockchain-enabled “storage system” (claim 1), 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed with and utilizing blockchain technology, to perform the steps of generating, selecting, partitioning, assigning, transmitting, determining and adding. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions and programmed technology) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Merely relying on verifying a transaction through the use of a blockchain consensus procedure applied in a computing environment does not take the recited steps out of the Certain Methods of Organizing Human Activity grouping. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 
	For instance, in the process of claim 1, the italicized steps recited above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Verifying transaction data contained in a financial transaction (even through the use of blockchain technology and consensus protocols) is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the generating (i.e. obtaining information), transmitting the data to each device over a network and adding the data to a blockchain-enabled system of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-11 and 14-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 14 and 18 further limit and define the charge source with nothing significantly more.  Claims 3, 15 and 19 merely recite assigning and transmitting values to generic computing devices to be used (calculated) for the abstract idea.  Claims 4, 16 and 20 recite that the group of entities chosen to perform the consensus are active members that have performed a transaction before within a predetermined time.  This is merely defining entities (i.e. generic computing nodes) that will take part in the abstract idea.  Claims 5 and 17 merely recite selecting an entity from a group based on said entities ability and resource capability to complete the task required.  Claim 6 merely defines the type of information used as verification data to select the entities to be chosen as the subgroup.  Claim 7 merely further refines that there are 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for verifying a transaction, i.e. mitigating risk, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for verifying a transaction, i.e. mitigating risk,) on one or more computers in a blockchain environment, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed communicating over a generic network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for verifying a transaction, i.e. mitigating risk,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.